Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the application filed March 18, 2021.

3.	Claims 1-6 have been examined and are pending with this action.

4.	The Information Disclosure Statements filed March 18, 2021 have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dunbar et al. (US 2004/0268397).


INDEPENDENT:
As per claim 1, Dunbar teaches a client device for rendering a media stream received from a media server over a communication network, the client device comprising: 
communication circuitry configured for communication with the media server over the communication network (see Dunbar, Fig. 1); 
a decoder configured for decoding the media stream received from the media server (see Dunbar, [0004]: “The source reads media files and typically passes the data samples or buffers (which are usually compressed using, e.g., MPEG) to some type of decoder for processing. The decoder decompresses the data and passes it to some type of renderer for rendering the data”); and 
processing circuitry configured to: 
receive, from the media server, level information associated with the media stream, the level information comprising at least one non-regular playout rate for rendering the media stream and a level requirement for decoding the media stream at the non-regular playout rate (see Dunbar, [0005]: “The systems and methods provide data structures and interfaces that enable a computer architecture and components therein with the ability to playback data at speeds faster and slower than real-time, to playback data in reverse, and to change the rate of playback at any point during playback”; [0008]: “retrieves media source components and stream sink components required for a rate change to the playback rate”; [0043]: “Each one of the packets has associated timing information, which defines when the packet is supposed to be rendered. The various decoders then decompress their associated packets and send the individual data samples or packets, including the packets' timestamps to the appropriate renderers, such as video renderer 316 and audio renderer 318”; and [0080]: TABLE 1: “Provides information about the rates that a given object supports and exposes interfaces to get minimum and maximum supported rates”); and 
(see Dunbar, [0008]: “For each retrieved media source component, the system determines if rate control services are supported”).

As per claim 4, Dunbar teaches a media server for streaming media content to client devices over a communication network, the media server comprising: 
communication circuitry configured for communication with client devices over the communication network (see Dunbar, Fig. 1; and [0032]: “The remote computer 180 may be a personal computer, a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to the computer 110”); 
encoder configured for encoding media streams delivered to one or more client devices over the communication network (see Dunbar, [0028]: “The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal”; [0035]: “Frames can be encoded in three types: intra-frames (I-frames), forward predicted frames (P-frames), and bi-directional predicted frames (B-frames)”; and [0051]: “Transforms 408 include objects which manipulate the data. These transforms include of encoders, decoders, splitters, multiplexers, audio processing such as bass and treble control for adding effects such as reverb, video processing such as adjusting color masks, image sharpening, and contrast or brightness control. The encoders and decoders handle both audio, video, and image data”); and 
processing circuitry configured to: 
determine level information associated with a media stream made available by the media server, the level information comprising at least one non-regular playout rate for rendering the media stream and a level requirement for decoding the media stream at the non-regular playout rate (see Dunbar, [0005]: “The systems and methods provide data structures and interfaces that enable a computer architecture and components therein with the ability to playback data at speeds faster and slower than real-time, to playback data in reverse, and to change the rate of playback at any point during playback”; [0008]: “retrieves media source components and stream sink components required for a rate change to the playback rate”; [0043]: “Each one of the packets has associated timing information, which defines when the packet is supposed to be rendered. The various decoders then decompress their associated packets and send the individual data samples or packets, including the packets' timestamps to the appropriate renderers, such as video renderer 316 and audio renderer 318”; and [0080]: TABLE 1: “Provides information about the rates that a given object supports and exposes interfaces to get minimum and maximum supported rates”); and 
send the level information to a media client to enable the media client to determine whether the non-regular playout rate is supported by a decoder at the client device (see Dunbar, [0008]: “For each retrieved media source component, the system determines if rate control services are supported”).

DEPENDENT:
As per claims 2 and 5, which respectively depend on claims 1 and 4, further teaches wherein the level information further comprises, for the at least one non-regular playout rate, a stream operation to be performed on the media stream by the decoder to render the media stream at the non-regular playout rate (see Dunbar, [0005]: “The systems and methods provide data structures and interfaces that enable a computer architecture and components therein with the ability to playback data at speeds faster and slower than real-time, to playback data in reverse, and to change the rate of playback at any point during playback”; [0008]: “retrieves media source components and stream sink components required for a rate change to the playback rate”; [0043]: “Each one of the packets has associated timing information, which defines when the packet is supposed to be rendered. The various decoders then decompress their associated packets and send the individual data samples or packets, including the packets' timestamps to the appropriate renderers, such as video renderer 316 and audio renderer 318”; and [0080]: TABLE 1: “Provides information about the rates that a given object supports and exposes interfaces to get minimum and maximum supported rates”).
As per claims 3 and 6, which respectively depend on claims 2 and 5, further teaches wherein the stream operation comprises removing one or more frames from the media stream (see Dunbar, [0072]: “The decoder may have unsent data on its output which has been processed for 4x output. The decoder may have discarded every other frame. When the decoder receives the rate change to 1x, the decoder could either finish emitting all of the 4x data at 4x (thereby introducing a delay for the rate change equal to the unsent data) or display the 4x data at 1x (thereby producing a `slideshow` like degraded experience)”).

Conclusion
6.	For the reasons above, claims 1-6 have been rejected and remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 10, 2022